Citation Nr: 1756046	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-16 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating for right knee osteoarthritis, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for conjunctivitis rated as noncompensable prior to September 18, 2014 and as 10 percent disabling thereafter.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1958 to August 1960.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Commonwealth of Puerto Rico.  The case has been transferred and is now in the jurisdiction of the San Juan, Commonwealth of Puerto Rico RO. 

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of the Veteran's right knee osteoarthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's chronic conjunctivitis is active.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for conjunctivitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.79, Diagnostic Code (DC) 6018 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and to Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Legal Criteria

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007): Charles v. Principi, 16 Vet. App. 370 (2002).  Laypersons have been found not to be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


III.  Conjunctivitis

Facts

The Veteran had an examination in September 2011.  The examiner stated that the Veteran's pupil reaction was normal, the Veteran's field of vision was normal, and that there were no other abnormalities or conjunctivae present.

The Veteran had an examination for his eye condition in February 2012.  The examiner reviewed the Veteran's file and noted the Veteran's diagnosis of conjunctivitis and cataracts.  The examiner found the Veteran's corrected distance and corrected near vision were both 20/40 or better bilaterally.  The Veteran stated he had progressive, painless blurring of his vision but was not using any drops.  The Veteran stated he had tearing of his eyes and occasional itching.  The examiner noted the Veteran's pupils were reactive to light and that the Veteran did not have anatomical loss, light perception only, or extremely poor vision or blindness.  The examiner reported the Veteran did not have an astigmatism or diplopia.  The Veteran's fundus was normal bilaterally and the Veteran did not have any visual field defects nor did the Veteran have aphakia or dislocating of the crystalline lens.  The examiner did note the Veteran had a pterygium in his right eye.  The examiner stated the Veteran's visual acuity impairment was not attributable to keratoconus.  

The Veteran had an examination for his eye condition in September 2014.  The examiner reviewed the Veteran's file and noted the Veteran's diagnosis of mild chronic conjunctivitis and that the Veteran did not have diabetic retinopathy.  The examiner found the Veteran's corrected near vision was 20/40 or better bilaterally and corrected distance vision was 20/50 in his right eye and 20/40 or better in the left eye.  The Veteran stated he was using eye drops, his eyes were itchy, and complained of progressive, painless blurring of vision mostly for his near vision.  The examiner stated the Veteran's pupils were reactive to light, and that the Veteran did not have anatomical loss, light perception only, extremely poor vision or blindness, astigmatism, diplopia, or any visual field defects.  While the examiner did note the Veteran had mild inferotemporal corneal thinning in his left eye, the examiner opined that the condition did not cause change in refraction or decreased visual acuity.  The examiner stated the Veteran did not have a corneal transplant, keratoconus, or pterygium.  The examiner opined that the Veteran's chronic conjunctivitis was stable and not causing a decrease in visual acuity. 

Analysis

Under DC 6018, active conjunctivitis with objective findings such as red, thick conjunctivae and mucous secretions is entitled to a 10 percent rating.  Inactive conjunctivitis is rated based on residuals, such as visual impairment and disfigurement.  38 C.F.R. § 4.79 (2016).  The Veteran is currently in receipt of a 10 percent disability rating and there is no other higher rating available under DC 6018.  Therefore, a higher rating under this DC is denied.

The Board has considered whether a higher disability rating would be appropriate under alternative diagnostic code provisions, given the Veteran's symptoms.  The Board has reviewed the Veteran's examinations, the Veteran's lay statements, and the medical records the Veteran submitted.  While the Veteran does have a diagnosis of cataracts, the Veteran's visual acuity impairment does not warrant a higher than 10 percent disability rating (DC 6027).  The evidence does not show that the Veteran had choroidopathy, keratopathy, scleritis, retinopathy or maculopathy, intraocular hemorrhage, detachment of retina, or an unhealed eye injury  (DCs 6000 - 6009).  There is no evidence that the Veteran had tuberculosis of the eye (DC 6010), any angle-closure glaucoma (DC 6012), malignant neoplasms (DC 6014), trachomatous conjunctivitis (DC 6017), bilateral ectropion (DC 6020), bilateral entropion (DC 6021), bilateral disorders of the lacrimal apparatus (DC 6025), aphakia or dislocation of crystalline lens (DC6029), or paralysis of accommodation due to neuropathy of the oculomotor nerve (DC6032).  The evidence does not show that the Veteran suffers from anatomical loss of his eyes (DC 6021 and DC 6063), or suffers from any loss of light perception (DC 6062 and 6064).  There is also no evidence that the Veteran suffers from vision impairment severe enough to warrant a rating higher than 10 percent (DC 6065 and 6066).  Additionally, the evidence does not show that Veteran has visual field defects, bilateral loss of temporal half of visual field, bilateral loss of inferior half of visual field, bilateral concentric contraction of visual field with remaining field of 5 degrees, bilateral concentric contraction of visual field with remaining field 6 to 15 degrees, bilateral concentric contraction of visual field with remaining field to 16 to 30 degrees, or bilateral concentric contraction of visual field with remaining field of 31 to 45 degrees (DC 6080).  Therefore, a higher rating under another diagnostic code is not warranted.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the more probative evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).

IV.  Other Considerations

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran has not expressly raised the issue and the record does not indicate that the Veteran's service-connected disabilities render him unemployable.  


ORDER

An increased rating in excess of 10 percent for conjunctivitis is denied.


REMAND

In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (the Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59 (2016).  The final sentence of section 38 C.F.R. § 4.59 (2016) directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

During the pendency of the appeal for the Veteran's right knee disability, he has undergone VA examinations in September 2014 and September 2011.  However, closer inspection of those examinations shows that they do not include all the required testing pursuant to 38 C.F.R. § 4.59 (2016) and Correia.  The VA examinations for the Veteran's right knee provided range of motion values but it is not apparent whether pain during active and passive motion was described, or whether pain on weight bearing was observed.  As such, a new VA examination is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any of the Veteran's outstanding medical records and associate them with the claims file.

2.  The AOJ should ask the Veteran to submit any other evidence he has regarding his right knee condition.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right knee disability.  The entire claims file should be reviewed by the examiner.

All signs and symptoms necessary for rating the Veteran's right knee disability should be reported in detail.  The examiner should also detail all current functional impairment from the Veteran's right knee disability, to include any impact on occupational functioning.

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, s/he should clearly explain why that is so.

If the Veteran endorses flare-ups of symptoms the examiner must comment on the functional limitations of the left thumb, the left 5th finger, right knee, left knee, and right ankle, during flare-ups, and the effect of pain on range of motion.  If there is no flare-up at the time of the examination, the examiner is asked to opine on further functional limitations based on the Veteran's subjective complaints and history.

The examination report should include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


